DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 11 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rofougran et al. (US 2021/0084601).
Regarding Claim 1, Rofougran teaches a device for generating training data sets for signal type recognition, comprising: at least one radio frequency signal generator for generating at least one artificial radio frequency signal (Figs. 1, 2, Section 0025, the neural network is trained via artificially generating a plurality of 5G signals (RF signals) by use of both sources (108,110) thus both sources are effectively radio frequency signal generators); a radio frequency receiver connected to the at least one radio frequency signal generator for receiving the at least one artificial radio frequency signal generated by the at least one radio frequency signal generator (Figs. 1, 2, the communication system, which comprises the front-end RF circuitry, which is the receiver, is connected to the sources (108,110) therefore the RF front-end is connected to said sources); and a signal data recorder connected to the radio frequency receiver for storing the radio frequency signal received by the radio frequency receiver as a training data set (Fig. 2, Section 0020, LSTM of neural network system which is connected to the front-end RF stores the signal, which is the 5G pattern, which is the training data set).
Regarding Claim 14, Rofougran teaches a method for generating training data sets for signal type recognition, comprising: generating at least one artificial radio frequency signal using at least one radio frequency signal generator (Figs. 1, 2, Section 0025, the neural network is trained via artificially generating a plurality of 5G signals (RF signals) by use of both sources (108,110) thus both sources are effectively radio frequency signal generators); receiving the at least one artificial radio frequency signal generated by the at least one radio frequency signal generator by a radio frequency receiver connected to the at least one radio frequency signal generator (Figs. 1, 2, the communication system, which comprises the front-end RF circuitry, which is the receiver, is connected to the sources (108,110) therefore the RF front-end is connected to said sources); and storing the radio frequency signal received by the radio frequency receiver as a training data set by a signal data recorder connected to the radio frequency receiver (Fig. 2, Section 0020, LSTM of neural network system which is connected to the front-end RF stores the signal, which is the 5G pattern, which is the training data set).
Regarding Claim 20, Rofougran teaches a method for generating a data set for signal type recognition, the method comprising: generating at least one artificial radio frequency signal using at least one radio frequency signal generator (Figs. 1, 2, Section 0025, the neural network is trained via artificially generating a plurality of 5G signals (RF signals) by use of both sources (108,110) thus both sources are effectively radio frequency signal generators); receiving the at least one artificial radio frequency signal generated by the at least one radio frequency signal generator by a radio frequency receiver connected to the at least one radio frequency signal generator (Figs. 1, 2, the communication system, which comprises the front-end RF circuitry, which is the receiver, is connected to the sources (108,110) therefore the RF front-end is connected to said sources); and storing the radio frequency signal received by the radio frequency receiver as a training data set by a signal data recorder connected to the radio frequency receiver (Fig. 2, Section 0020, LSTM of neural network system which is connected to the front-end RF stores the signal, which is the 5G pattern, which is the training data set).
Regarding Claims 2, 15, Rofougran teaches all of the claimed limitations recited in Claims 1, 14.  Rofougran further teaches wherein the at least one artificial radio frequency signal is a signal according to a predefined signal type (Section 0025, the 5G type signal is the signal type).
Regarding Claims 3, 16, Rofougran teaches all of the claimed limitations recited in Claims 2, 15.  Rofougran further teaches wherein the signal type of at least one of the artificial signal is the signal type to be recognized (Section 0025, the signal type to be recognized or detected is the 5G type).
Regarding Claim 4, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran further teaches wherein the signal class of the at least one artificial radio frequency signal is a 5G signal, a LTE signal, a FDD/HSPA/HSPA+ signal, a GSM/EDGE/EDGE Evolution signal, a TD-SCDMA signal, a WLAN signal, a WiMAX signal, a GNSS signal, a OneWeb signal, a DVB-S2/DVB-S2X signal, a OFDM signal, a radar signal or a signal according to a standard used by IoT-devices (Section 0025, 5G signal).
Regarding Claim 5, Rofougran teaches all of the claimed limitations recited in Claim 4.  Rofougran further teaches wherein, within the standard of the predetermined signal class of the at least one artificial signal, the contents of the at least one artificial signal are entirely predetermined, entirely random or partly random and partly predetermined (Section 0026, 5G RF signals with known labels and are thus predetermined).
Regarding Claim 6, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran further teaches wherein the at least one radio frequency signal generator is configured to emulate the radio frequency behavior of at least one of an IoT-device, a cellular device, a non-cellular device, a broadcasting device, a radio device, a satellite, a navigation device and a radar (Section 0021, frequency behavior of a 5G device ie changes in frequency range is emulated, Section 0028, 5G cellular device).
Regarding Claim 11, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran further teaches wherein the radio frequency receiver is configured to receive a specific band of radio frequency signals (Section 0021, can be received in frequency band below 6 GHz and a band above 24 GHz).
Regarding Claim 12, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran further teaches a control circuit for controlling the at least one radio frequency signal generator to control at least one characteristic of the at least one artificial signal generated by the at least one radio frequency signal generator (Section 0027, adding of RF impairment such as multipath fading).
Regarding Claim 13, Rofougran teaches all of the claimed limitations recited in Claim 12.  Rofougran further teaches wherein the at least one characteristic of the at least one artificial signal is at least one of fading, emulated antenna pattern, Doppler shift and emulated multipath propagation (Section 0027, adding RF impairment such as multipath fading).
Regarding Claim 17, Rofougran teaches all of the claimed limitations recited in Claim 14.  Rofougran further teaches wherein a plurality of artificial radio frequency signals is generated according to a predefined scenario (Section 0027, predefined scenario would be multipath fading or intersymbol interference).
Regarding Claim 18, Rofougran teaches all of the claimed limitations recited in Claim 14.  Rofougran further teaches wherein a machine learning module is trained to recognize the predefined signal type using the training data set (Section 0025, neural network is trained to recognize plurality of 5G signals).
Regarding Claim 19, Rofougran teaches all of the claimed limitations recited in Claim 18.  Rofougran further teaches wherein a real life signal is transmitted to the trained machine learning module and the machine learning module recognizes signals of the predefined signal type in the real life signal (Sections 0025, 0027, neural network is trained so that when a real life signal with distortions and impairments is received it will be recognized).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougran et al. (US 2021/0084601) in view of Gupta (US 2015/0072740).
Regarding Claim 7, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran does not teach wherein the radio frequency receiver is at least one of a software defined radio and a spectrum analyzer.
Gupta, which also teaches an RF front-end, teaches wherein the radio frequency receiver is at least one of a software defined radio and a spectrum analyzer (Figure 3, Section 0022).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rofougran with the above features of Gupta for the purpose of providing a power efficient low cost architecture as taught by Gupta.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougran et al. (US 2021/0084601) in view of Robertson et al. (US 2014/0201997)
Regarding Claim 8, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran does not teach wherein the at least one radio frequency signal generator, the radio frequency receiver and the signal data recorder are connected using cables.
Rofougran contained a system that differed from the claimed process by the substitution of step of wherein the at least one radio frequency signal generator, the radio frequency receiver and the signal data recorder are connected using cables. Robertson teaches the substituted step of wherein circuitry of an electronic device is connected using cables (Section 0025, wires are the cable), which is known in the art as means for connecting circuitry.  Rofougran’s step of connecting circuitry could have been substituted with the above step of Robertson as an alternative means for achieving the predictable result of connecting circuitry and for the purpose of efficiently routing wires.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougran et al. (US 2021/0084601) in view of Ranganathan et al. (US 2010/0176977)
Regarding Claim 9, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran further teaches an ADC that provides digital data that is stored (Sections 0020, 0025).
Rofougran does not teach wherein the signal data recorder is configured to record I/Q data of the radio frequency signal received by the radio frequency receiver as at least part of the training data set.
Ranganathan teaches an ADC that provides I/Q data (Section 0059).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rofougran with the above features of Ranganathan for the purpose of reducing overall ADC area and power consumption as taught by Ranganathan.  The combination of Rofougran and Ranganathan teaches wherein the signal data recorder is configured to record I/Q data of the radio frequency signal received by the radio frequency receiver as at least part of the training data set.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougran et al. (US 2021/0084601) in view of Perumana et al. (US 2017/0346506)
Regarding Claim 10, Rofougran teaches all of the claimed limitations recited in Claim 1.  Rofougran further teaches wherein the at least one radio frequency signal generator includes at least two radio frequency signal generators (Section 0025, two sources (108,110)).
Rofougran does not teach wherein the device further comprises a power combiner, wherein each of the at least two radio frequency signal generators is connected to an input of the power combiner and the radio frequency receiver is connected to an output of the power combiner.
Perumana, which also teaches an RF front-end, teaches a power combiner (Section 0018).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rofougran with the above features of Perumana for the purpose of enabling the combination of signals thus enabling efficient processing as taught by Perumana.  The combination of Rofougran and Perumana teaches a power combiner, wherein each of the at least two radio frequency signal generators is connected to an input of the power combiner and the radio frequency receiver is connected to an output of the power combiner

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 31, 2022